DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 3-10, 13, 15 and 17-20 responded on May 26, 2021 are pending, claims 1 and 15 are amended, and claims 3 and 17 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered. 
Response to Arguments
Applicant's arguments, see pg. 8-9, filed May 26, 2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC § 103 have been fully considered but they are not persuasive. Applicants argue that Uemura in view of Hooli fail to discloses or render obvious of "receiving, from a base station, system information block 21 including first configuration information and second configuration information… wherein the first configuration information is associated with a normal pool, and the second configuration information is associated with an exceptional pool". Uemura v2x-CommTxPoolNormalCommon and second configuration is v2x-CommTxPoolExceptional. However, these limitations are not positively recited in the claim. It is also not clear what format or structure of SIB 21 is differ from SIB n (n is natural number) disclosed by Uemura.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US 2017/0164249 A1, hereinafter "Uemura") in view of  Hooli et al.(US 2016/0192254 A1, hereinafter "Hooli").
Regarding claims 1 and 15, Uemura discloses a method and a device including a transceiver and a controller (Uemura, Fig. 1 terminal with transmitter and receiver (i.e. transceiver), control unit (i.e. controller)) for switching resource pools by a device in a wireless communication system the method comprising:
receiving, from a base station, system information block (SIB) 21 including first configuration information and second configuration information (Uemura, [0094, 48] terminal receives the system information from base station the system information block can be type 2 to type n where n is a natural number (i.e. SIB 21) system information includes cell selection criterion (i.e. first configuration information) and direct communication information (i.e. second configuration information)).
sensing normal resource pools indicated by the first configuration information included in the SIB 21(Uemura, [0015] based on a measurement result of an inter-frequency neighboring cell acquires resource pool that is indicated with the system information for direct communication, cell selection criterion (i.e. first configuration information) is for cell selection (i.e. normal resource) direct communication information (i.e. second configuration information) for D2D communication (i.e. exceptional resource pool));
determining whether a result of the sensing the normal resource pools is available (Uemura, [0071, 0094-0095] performs cell selection processing based on information of the received system information message and terminal is in coverage or out of coverage);
selecting, by using random resource selection, one of exceptional resource pools indicated by the second configuration information included in the  SIB 21, in case that the device is in idle mode and the result of the sensing the normal (Uemura, [0016, 0091-0092, 0097] resource pool that is indicated with the system information (i.e. second configuration information) for direct communication (i.e. exceptional resource pool), terminal can selects the resource pool in a random manner, terminal is in the idle mode); and
transmitting sidelink control information and data based on the selected resource (Uemura, Fig. 7 [0100] transmits D2D (i.e. sidelink) data using selected resource),
wherein the first configuration information is associated with a normal pool, and the second configuration information is associated with an exceptional pool (Uemura, [0094] system information includes cell selection criterion (i.e. first configuration information) for cell selection (i.e. normal resource) and direct communication information (i.e. second configuration information) for D2D communication (i.e. exceptional resource pool)), and
wherein the first configuration information is different from the second configuration information (Uemura, [0015, 0091-0092] cell selection criterion (i.e. first configuration information), with the system information (i.e. second configuration information) for direct communication).
Uemura discloses selecting resources from the normal resource pools included indicated by the first configuration information (Uemura, [0071, 0092, 0094-0095] performs selection processing based on information of the received system information message and terminal is in coverage) but does not explicitly disclose in case that the result of the sensing the normal resource pools is available.
Hooli from the same field of endeavor discloses selecting one of the normal resource pools indicated by the first configuration information in case that the result of (Hooli, [0069-0075] based on determination, select a target cell from a list of target cells (i.e. normal resource pool) from SCeNB defined the configuration and access resources, SceNB sends a positive response when allow the access (i.e. available)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource discovery disclosed by Uemura and handoff disclosed by Hooli with a motivation to make this modification in order to allocate resource for terminals (Hooli, abstract).
Regarding claims 4 and 18, Uemura discloses determining an expected cell change (Uemura, Fig. 6 System information update processing); and
starting sensing of the normal second resource pools based on the determining the expected cell change (Uemura, Fig. 6 determine if system information updated and starting system information acquisition process).
Regarding claim 5, Uemura discloses determining a cell change (Uemura, Fig. 7 cell selection processing), but does not explicitly discloses switching to the normal resource pools based on the result of the sensing the normal resource pools and the determining the cell change.
Hooli from the same field of endeavor discloses switching to the normal resource pools based on the result of the sensing the normal resource pools and the determining the cell change (Hooli, Fig. 7 perform measurement and decides for a candidate target cell change).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource discovery 
Regarding claims 6 and 19, Hooli discloses determining an expected zone change (Hooli, [0035] the small cell change (i.e. zone)) ; and
starting sensing of the second normal resource pools based on the determining the expected zone change (Hooli, [0035] when entering a small cell, the RNTI information need to be updated (i.e. sensing second normal resource pool)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource discovery disclosed by Uemura and handoff disclosed by Hooli with a motivation to make this modification in order to allocate resource for terminals (Hooli, abstract).
Regarding claim 7, Hooli discloses determining a zone change (Hooli, [0035] the small cell change (i.e. zone)); and
switching to the normal resource pools based on the result of the sensing the normal resource pools and the determining the zone change. (Hooli, [0035] when entering a small cell, the RNTI information need to be updated (i.e. sensing second normal resource pool)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource discovery disclosed by Uemura and handoff disclosed by Hooli with a motivation to make this modification in order to allocate resource for terminals (Hooli, abstract).
Regarding claims 8 and 20, Hooli discloses receiving a command; and starting sensing of the normal resource pools based on the received command (Hooli, Fig. 7 the UE receives measurement configuration or guidance end event triggers (i.e. command) and start resource allocation).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource discovery disclosed by Uemura and handoff disclosed by Hooli with a motivation to make this modification in order to allocate resource for terminals (Hooli, abstract).
Regarding claim 9, Hooli discloses determining a state transition of the device; and starting sensing of the second normal resource pools based on the determining the state transition (Hooli, [0035] when entering a small cell (i.e. state transition), the RNTI information need to be updated (i.e. sensing second normal resource pool)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource discovery disclosed by Uemura and handoff disclosed by Hooli with a motivation to make this modification in order to allocate resource for terminals (Hooli, abstract).
Regarding claim 10, Uemura discloses wherein the sensing is according to scheduling assignment (SA) decoding (Uemura, [0087] a radio resource by which scheduling assignments (SA) are transmitted is provided to the terminal apparatus from a resource pool (SA resource pool) ).
Regarding claim 13, Hooli discloses receiving a bit indicating that a resource pools continues across a cell border (Hooli, [0044,0053] it may remain valid as long as the UE stays served by the same source cell, the UE receives measurement configuration or guidance end event triggers).
.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US 2017/0164249 A1, hereinafter "Uemura") in view of  Hooli et al.(US 2016/0192254 A1, hereinafter "Hooli") as applied to claim above, and further in view of NTT DOCOMO (3GPP TSG-RAN Meeting #84, April 2016, R1-163176, hereinafter "NTT").
Regarding claim 11, Uemura in view of Hooli does not explicitly disclose wherein the sensing is according to energy measurement. NTT from the same field of endeavor discloses wherein the sensing is according to energy measurement (NTT, pg.1 energy sensing is supported).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for sensing with semi-persistent transmission process into Uemura’s resource discovery process as modified by Hooli with a motivation to make this modification in order to perform resource reselection (NTT, pg. 1).
Regarding claim 12, Uemura in view of Hooli does not explicitly disclose comprising pre-sensing a reception resource pools.  NTT from the same field of endeavor discloses comprising pre-sensing a reception resource pools (NTT, pg.4  UE can use the previous sensing result).
.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US 2017/0164249 A1, hereinafter "Uemura") in view of  Hooli et al.(US 2016/0192254 A1, hereinafter "Hooli") as applied to claim above, and further in view of LG (3GPP TSG-RAN2 Meeting #94, May 2016, R2-164216, hereinafter "LG").
Regarding claim 14, Uemura in view of Hooli does not explicitly disclose pre-sensing the second resource pools based on a Time to Trigger (TTT) or a Treselection timer.
LG from the same field of endeavor discloses pre-sensing the second resource pools based on a Time to Trigger (TTT) (LG, pg.1 the configuration for reporting including periodical reporting and event trigger) or a Treselection timer (Not given patentable weight due to non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of LG’s system for geographic resource allocation into Uemura’s resource discovery process as modified by Hooli with a motivation to make this modification in order to provide V2V resource allocation (LG, pg. 1).	
Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA WEISSBERGER/Examiner, Art Unit 2415